UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended August 2, 2015 Commission file number 000-25349 HOOKER FURNITURE CORPORATION (Exact name of registrant as specified in its charter) Virginia 54-0251350 (State or other jurisdiction of incorporation or organization) (IRS employer identification no.) 440 East Commonwealth Boulevard, Martinsville, VA24112 (Address of principal executive offices, zip code) (276) 632-0459 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated Filer o Accelerated filer x Non-accelerated Filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of September 4, 2015: Common stock, no par value (Class of common stock) (Number of shares) Table of Contents TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Information 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION Item 6. Exhibits 26 Signature 27 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements HOOKER FURNITURE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) As of August 2, February 1, (unaudited) Assets Current assets Cash and cash equivalents $ $ Trade accounts receivable, less allowance for doubtful accounts of $1,020 and $1,329 on each respective date Inventories Prepaid expenses and other current assets Deferred taxes Income tax recoverable - Total current assets Property, plant and equipment, net Cash surrender value of life insurance policies Deferred taxes Intangible assets Other assets Total non-current assets Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities Trade accounts payable $ $ Accrued salaries, wages and benefits Income tax accrual - Accrued commissions Customer deposits Other accrued expenses Total current liabilities Deferred compensation Income tax accrual 90 Other long-term liabilities Total long-term liabilities Total liabilities Shareholders’ equity Common stock, no par value, 20,000 shares authorized, and 10,812 and 10,774 shares issued and outstanding, respectively, on each date Retained earnings Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 3 Table of Contents HOOKER FURNITURE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) (Unaudited) Thirteen Weeks Ended Twenty-Six Weeks Ended August 2, August 3, August 2, August 3, Net sales $ Cost of sales Gross profit Selling and administrative expenses Operating income Other income, net 51 52 98 Income before income taxes Income tax expense Net income $ Earnings per share Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted Cash dividends declared per share $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 4 Table of Contents HOOKER FURNITURE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) (Unaudited) Thirteen Weeks Ended Twenty-Six Weeks Ended August 2, August 3, August 2, August 3, Net Income $ Other comprehensive income: Amortization of actuarial loss (gain) 44 ) 90 ) Income tax effect on amortization ) 4 ) 9 Adjustments to net periodic benefit cost 28 (8
